 

_..\.,.... ,. ,

>'? '2 umw hahn v

 

 

 

 

 

 

 

AO 2453 (Rcv. 05/15/2{)18) .ludgment in a Criminal Petty Case {Modifled) ------»---»__“..~......Ea l ofl
NUV 2 0 2018
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA crops us ms wm oOoHT
EQUTH.PHN nlsrmgr 'OF' CAL+PORN|A`
»~ §§ m
_ United states of America JUDGMENT m AcmwiiiLAL CASE g m

V_ (For Offenses Committed On or Aiier November l, 1987)

Candido Penaloza_RincOn Case Number: 3:18-mj-22797-LL

 

Nora K. Hirozawa
Defendant ’.s' A tierney

REGISTRATION N(). 04100508

THE DEFENDANT:
IX| pleaded guilty to count(s) l of Cornplaint

E Was found guilty to count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

Title & Section Nature of Offense Count Number§s!
8:1325(a)(2) ILLEGAL ENTRY (Misdemeanor) 2

[| The defendant has been found not guilty on count(s)
Count(s) One of the Complaint . dismissed on the motion of the United States.

 

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
Twenty One (21) days

Assessment: $10 WAIVED Fine: WAIVED

§ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal. '

U Court recommends defendant be deported/removed With relative, charged in case ___

IT IS ORDERED that the defendant shall notify the United States Attomey for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances

Monday, November 19, 2018
Date of Imposition of Sentence

WMW

HdeRABLFE _Ro'BERT N. BLOCK
UNITED sTATEs MAGISTRATE JUDGE

3:18-mj-22797-LL

